DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Examiner’s Notes
Examiner notes that all objections and rejections recited in the previous office action and not recited herein are withdrawn from consideration. 
Claim Rejections - 35 USC § 103
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.

Claims 1, 3-7 and 10-12 are rejected under 35 U.S.C. 103 as being unpatentable over Carlson et al. (US 6,861,125, hereinafter “Carlson”) in view of Wang et al. (WO 2015/200742, hereinafter “Wang”).
Regarding claim 1, Carlson discloses a multilayer film assembly (Carlson, col. 2 lines 20-22). The assembly comprises a biaxially oriented polyester (OPET) layer (Carlson, col. 2 lines 23-24). In a separate manufacturing operation, a multilayer coextruded film is prepared (Carlson, col. 2 lines 29-31). The multilayer film coextrusions has a core layer, 11, of ethylene vinyl alcohol copolymer (Carlson, col. 2 lines 31-34). Disposed on either side of the barrier layer core are layers of flexible polyamide, 10a and 10b, (Carlson, col. 2 lines 34-36). Tie layers, 12a and 12b, are disposed to join the flexible polyamide layers to the polyolefin layers, 13a and 13b (Carlson, col. 2 lines 43-47).
The polyolefin layers may be composed of polypropylene, low density polyethylene, high density polyethylene, ethylene alpha-olefin copolymers, ethylene ester copolymers, ethylene acid copolymers, ionomers, and the like (Carlson, col. 2 lines 60-67).
Carlson is silent with regard to the polyolefin composition comprising a first composition comprising a Molecular Weighted Comonomer Distribution Index (MWCDI) value greater than 0.9, and a melt index ratio (I10/I2) that meets the following equation: I10/I2 ≥7.0-1.2 x log (I2). 
Wang discloses a composition that can be used to form films with improved toughness (Wang, Page 2 lines 9-11). The composition comprises a first composition, comprising at least one ethylene-based polymer, wherein the first composition comprises a MWCDI value of greater than 0.9, and a melt index ratio (I10/I2) that meets the following equation: I10/I2 ≥7.0-1.2 x log (I2)(abstract). The composition can be incorporated into a variety of articles and be formed into a laminated structure (Wang, Page 7 lines 16-31).
Since both Carlson and Wang are analogous art as they both teach laminated films that comprise a polyolefin layer formed of an ethylene-based polymer, it would be obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to utilize the ethylene-based polymer composition of Wang for the polyolefin layer of Carlson motivated by the expectation of forming a polyolefin layer of a co-extruded film with improved toughness for use as an abuse layer within the film of Carlson (Wang, Page 18 lines 19-20).
Regarding claim 3, modified Carlson discloses that the first composition has a MWCDI of less than, or equal to, 10.0 (Wang, Page 12 lines 30-31). 
Regarding claim 4, modified Carlson discloses that the first composition Zero-Shear Viscosity Ratio (ZSVR) value is from 1.2 to 3.0 (Wang, Page 3 lines 13-14).
Regarding claim 5, modified Carlson discloses that the first composition comprises a melt index ratio (I10/I2
Regarding claim 6, modified Carlson discloses that the first composition has a vinyl unsaturation level greater than 10 vinyl per 1,000,000 total carbons (Wang, Page 3 lines 15-18).
Regarding claim 7, modified Carlson discloses that the first composition has a density of 0.900 g/cc to 0.960 g/cc (Wang, Page 3 lines 19-22).
Regarding claim 10, modified Carlson discloses that that the ethylene-based polymer is an ethylene/α-olefin interpolymer, wherein the α-olefin comprises one or more C3-C10 olefins (Wang, Page 4 lines 14-24). 
Regarding claim 11, modified Carlson discloses two polyolefin layers, 13a and 13b (Carlson, col. 2 lines 43-45). The polyolefin layers may be composed of polypropylene, low density polyethylene, high density polyethylene, ethylene alpha-olefin copolymers, ethylene ester copolymers, ethylene acid copolymers, ionomers, and the like (Carlson, col. 2 lines 60-67). Carlson is silent with regard to the second polyolefin layer being a sealing layer compressing at least one additional ethylene/α-olefin interpolymer having a density of from 0.905 to 0.935 g/cc and a melt index (I2) of from 0.1 g/10 min to 2 g/10 min.
Modified Carlson further discloses that the inventive first composition can be used for a sealant layer (Wang, Page 18 lines 19-20). The ethylene-based polymer is an ethylene/α-olefin interpolymer, wherein the α-olefin comprises one or more C3-C10 olefins (Wang, Page 4 lines 14-24). The first composition has a density of 0.900 g/cc to 0.960 g/cc (Wang, Page 3 lines 19-22). The first composition has a melt index from 0.1 to 10 g/10 minutes (Wang, Page 3 lines 23-27).
Since both Carlson and Wang are analogous art as they both disclose an additional layer of polyolefin, it would have been obvious to one of ordinary skill in the art at the time of the invention to utilize the first composition of Wang as the additional polyolefin layer in Carlson motivated by the expectation of forming a sealant layer with increased toughness (Wang, Page 2 lines 9-11).
Regarding claim 12, Modified Carlson is silent with regard to the thickness of the first film and the thickness of the second film. The thickness of the first and second film are considered to be merely choices of mechanical expedients where one skilled in the art would only require routine experimentation to arrive at optimum values. It would have been obvious to modify the thickness of the first film from 10 to 25 µm and the second film from 30 to 200 µm motivated by the expectation of forming a multilayer packaging film construction to be used as flexible packaging that maintains durability during transportation and ultimate sale to the end user (Carlson, col. 1 lines 16-21). 

Claims 8-9 and 16 are rejected under 35 U.S.C. 103 as being unpatentable over Carlson in view of Wang as applied to claim 1 above, further in view of Botros (US 2013/0052470).
Regarding claims 8-9, modified Carlson discloses that the tie layer consists essentially of a blend of maleic anhydride-grafted polyethylene with a polyethylene (Carlson, col. 2 lines 27-57). Carlson is silent with regard to the polyethylene being medium density polyethylene having a density of from 0.925 g/cc and 0.950 g/cc and a melt index of from 0.05 g/10 min to 2.5 g/10 min. 
Botros disclose an oriented multilayer structure comprising a polymeric layer and a tie layer (Botros, Abstract). The tie layer comprises a graft [polyolefin/elastomer] and a base resin (Botros, Par. 0032). The base resin is selected from ethylene homopolymers and copolymers that include MDPE (0033). It is inherent that MDPE has a density of from 0.905 to 0.935 g/cc and a melt index of from 0.1 g/10 min to 2 g/10 min. 
Since both modified Carlson and Botros are analogous art as they both disclose tie layer compositions for the use with a polyolefin layer, it would be obvious to one of ordinary skill in the art at the time of the invention to utilize a base resin, such as MDPE as disclosed in Botros for the base resin of Carlson motivated by the expectation of forming a homogenous mixture that can be used for bonding dissimilar materials in multilayer constructions (Botros, Par. 0038). 

Response to Arguments
Applicant’s remarks and amendments filed 09/01/2021 have been fully considered.
Applicant requests withdrawal of the rejections under 35 USC § 112 set forth in the previous office action.
The rejections under 35 USC § 112 set forth in the previous office action have been withdrawn due to the present claim amendments.
Regarding arguments directed to the rejections over prior art, on pages 6-7 of the remarks, Applicant first argues that one of ordinary skill in the art would not expect the ethylene-based polymer composition of Wang could or should be used in Carlson with a reasonable expectation of success. This is not found persuasive for the following reasons:
In response to applicant's arguments against the references individually, one cannot show nonobviousness by attacking references individually where the rejections are based on combinations of references.  See In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981); In re Merck & Co., 800 F.2d 1091, 231 USPQ 375 (Fed. Cir. 1986). Although Carlson is silent regarding a specific MWCDI and melt index ratio, Carlson is not used to teach those limitations. Instead, Wang is used to teach the specific MWCDI and melt index ratio as stated in the grounds of rejection above. Further, Carlson’s silence on MWCDI and melt index ratio does not constitute a teaching away from a combination with a specific MWCDI and melt index ratio.
In response to applicant’s argument that there is no teaching, suggestion, or motivation to combine the references, the examiner recognizes that obviousness may be established by combining or modifying the teachings of the prior art to produce the claimed invention where there is some teaching, suggestion, or motivation to do so found either in the In re Fine, 837 F.2d 1071, 5 USPQ2d 1596 (Fed. Cir. 1988), In re Jones, 958 F.2d 347, 21 USPQ2d 1941 (Fed. Cir. 1992), and KSR International Co. v. Teleflex, Inc., 550 U.S. 398, 82 USPQ2d 1385 (2007).  In this case, Wang provides motivation for the combination such as forming a polyolefin layer of a co-extruded film with improved toughness for use as an abuse layer within the film of Carlson (Wang, Page 18 lines 19-20).
In response to applicant's argument that Wang does not disclose the cast films from the polyethylene can be laminated to a BOPET layer, the test for obviousness is not whether the features of a secondary reference may be bodily incorporated into the structure of the primary reference; nor is it that the claimed invention must be expressly suggested in any one or all of the references.  Rather, the test is what the combined teachings of the references would have suggested to those of ordinary skill in the art.  See In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981). As stated above, Wang provides motivation for the combination. Further, Wang is analogous to Carlson as they both teach laminated films that comprise a polyolefin layer formed of an ethylene-based polymer.
Secondly, on page 8 of the remarks, Applicant argues that one of ordinary skill in the art would not expect the base resin of Botros could or should be used in Carlson with a reasonable expectation of success. This is not found persuasive for the following reason:
Botros is analogous art to Carlson as both Botros and Carlson teach tie layers comprising a grafted polyethylene and a polyethylene that can be used in combination with another ethylene layer as stated in the grounds of rejection above. Botros then provides motivation for using MDPE as the specific base resin in the layer of Carlson such as forming a homogenous mixture that can be used for bonding dissimilar materials in multilayer constructions (Botros, Par. 0038). Therefore, it would have been obvious to one of ordinary 
Thirdly, on page 8 of the remarks, Applicant argues that neither Carlson nor Botros teach using both MDPE and maleic anhydride grafted polyethylene in the tie layer. This is not found persuasive for the following reason:
In response to applicant's arguments against the references individually, one cannot show nonobviousness by attacking references individually where the rejections are based on combinations of references.  See In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981); In re Merck & Co., 800 F.2d 1091, 231 USPQ 375 (Fed. Cir. 1986). The combination as stated above teaches using the MDPE of Botros as the base resin for the tie layer of Carlson which already comprises maleic anhydride grafted polyethylene and a polyethylene as stated in the grounds of rejection above. Further, Botros even provides teaches a tie layer comprising the grafted polyethylene and a base resin wherein the base resin is MDPE (Botros, Par. 0029 and 0032-0033). Therefore, modified Carlson teaches a tie layer comprising, or consisting essentially of, MDPE and maleic anhydride grafted polyethylene.
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to THOMAS J KESSLER JR whose telephone number is (571)272-3075. The examiner can normally be reached 7:30-5:30 M-Th.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Aaron Austin can be reached on 571-272-8935. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and 





/THOMAS J KESSLER/Examiner, Art Unit 1782                                                                                                                                                                                                        
/JAMES C YAGER/Primary Examiner, Art Unit 1782